NUMBER 13-06-152-CV
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
___________________________________________________________________
 
HECTOR BUENTELLO AND 
CATARINA BUENTELLO,                                          Appellants,
 
                                           v.
 
MAYRA MALU CISNEROS,                                          Appellee.
___________________________________________________________________
 
                  On
appeal from the 103rd District Court
                          of Cameron County, Texas.
___________________________________________________  _______________
 
                     MEMORANDUM
OPINION[1]
 
        Before
Chief Justice Valdez and Justices Rodriguez and Castillo 
                             Memorandum
Opinion Per Curiam
 




This is an appeal
from a bill of review proceeding.  The
trial court granted a bill of review in favor of appellee, Mayra Malu Cisneros,
and vacated a previous order in another cause which entered a default judgment on
liability and damages against appellee. 
Appellants, Hector Buentello and Catarina Buentello, filed a notice of
appeal seeking to overturn the granting of the bill of review.  On April 21, 2006, appellee filed a motion to
dismiss appellants' appeal for want of jurisdiction.  It has been more than ten days, and
appellants have filed no response.  See
Tex. R. App. P. 10.1(b) &
10.3.
A bill of review
that sets aside a prior judgment, but does not dispose of all the issues of the
case on the merits, is interlocutory in nature and not a final, appealable
order.  See Shahbaz v. Feizy Import
& Export Co., 827 S.W.2d 63, 64 (Tex. App.BHouston [1st Dist.] 1992, no writ) (citing Tesoro
Petroleum v. Smith, 796 S.W.2d 705, 705 (Tex. 1990) (per curiam)).  Here, the trial court vacated the prior
judgment and reopened the case, but did not address the merits of appellants'
claims.  Instead, the trial court granted
a new trial and ordered that a docket control conference be scheduled to obtain
a new trial date and new deadlines. 
Because the judgment granting the bill of review does not dispose of all
issues, it is merely interlocutory and not appealable.  See id.




Accordingly, the Court, having examined and fully considered
appellee's  motion to dismiss, is of the
opinion that the appeal of the trial court's granting of appellee's petition
for bill of review should be dismissed for want of jurisdiction.  Appellee's motion to dismiss the appeal for
want of jurisdiction is granted, and the appeal is hereby dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3.
Furthermore, appellee's motion to abate the briefing schedule, also
filed on April 21, 2006, is denied as moot.                                                                                          
PER
CURIAM
 
 
Memorandum Opinion
delivered and 
filed this 11th day of
May, 2006.
 
 




[1]As this is a memorandum opinion and
because all issues of law presented by this case are well settled and the
parties are familiar with the facts, we will not recite the law and the facts
in this opinion except as necessary to advise the parties of the Court=s decision and the basic reasons
for it.  See Tex. R. App. P. 47.4.